Title: To Thomas Jefferson from Thomas Bolling Robertson, 24 June 1820
From: Robertson, Thomas Bolling
To: Jefferson, Thomas


Dear Sir
New Orleans
June 24th 1820
I yesterday had the pleasure of receiving your letter of the 26th ulto and have made some enquiries concerning Mr Bostwick—I find by the records of our Parish Court that he was formerly a Merchant of this place, and failed in the year 1818 as the inclosed certificate will shew.From what I can learn from other sources I have reason to believe him to be an impostor, not only unworthy of credit, but of that hospitality and attention which are due to strangers of respectability—I am very respectfully Yo. Ob. StThos B Robertson